Citation Nr: 1517419	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a rectal condition, to include as secondary to service-connected left salpingo oophorectomy.

3.  Entitlement to service connection for a lower extremity nerve condition, claimed as tingling, numbness, and instability of both legs, to include as secondary to a service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a June 2010 rating decision of the RO in New Orleans, Louisiana.  

The Board notes that the May 2013 VA Form 9 reflects that the Veteran did not check any box with respect to whether she wanted a hearing in connection with her appeal.  However, she was sent a letter by the RO in June 2013 and was notified that she had 90 days to "[a]sk to appear personally before the Board and give testimony concerning [her] appeal."  The Veteran has not responded and, therefore, there is no pending hearing request.

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence in support of her claim, to include several lay statements and correspondence from the Army Board for Correction of Military Records approving the correction of the Veteran's DD-214 to reflect her service in Southwest Asia during the Persian Gulf War.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  Additionally, several VA examination reports and additional personnel records were associated with the claims file after certification of this case to the Board.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the Veteran's claim of entitlement to service connection for IBS is herein granted, the Veteran is not prejudiced by the Board's consideration of such evidence in light of the favorable outcome.  Moreover, as the remaining issues are remanded for additional development, the AOJ/AMC will have an opportunity to consider such evidence in the readjudication of the Veteran's claim on the merits.  See 38 C.F.R. § 20.1304(c) (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a rectal condition and entitlement to service connection for a lower extremity nerve condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from August 1990 to September 1990.

2.  The Veteran has a current diagnosis of IBS that has manifested to a compensable degree during a six month period since service in Southwest Asia.


CONCLUSION OF LAW

The criteria for presumptive service connection for IBS as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for irritable bowel syndrome is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e) (1).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  Irritable bowel syndrome is a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a) (2) (i) (B) (3), Note.

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317. See 38 C.F.R. § 3.317(e)(1).

After a review of the evidence of record, the Board finds that the preponderance of the evidence establishes that the Veteran's irritable bowel syndrome has been present to a disabling (at least 10 percent) degree within the applicable period following her Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include irritable bowel syndrome.

Service treatment records document complaints of and treatment for nausea, diarrhea, and cramping.  For instance, in November 1996, the Veteran was seen for complaints of stomach cramps, nausea, dizziness, and diarrhea.  In September 1997, the Veteran was treated for lower abdominal cramping with diarrhea.  Post-service, the Veteran complained of occasional constipation and irritable bowl in March 2004.  See March 2004 VA Treatment Record.  Thereafter, she continued to receive periodic VA treatment for gastrointestinal symptoms.  In several statements, the Veteran reported that she has experienced trouble with her bowls, including constipation, cramps, and nausea, since 1996.  See, e.g., July 2008 Claim; September 2009 Statement in Support of Claim.  

In September 2010, the Veteran was diagnosed with irritable bowel syndrome, a qualifying chronic disease under 38 C.F.R. § 3.317.  See September 2010 VA Treatment Record.  Moreover, the Board finds that irritable bowel syndrome has persisted for over six months.  A May 2011 VA treatment note shows that the Veteran reported continuing bouts of constipation and diarrhea.  Additionally, the Veteran reported continuing intestinal symptoms during a March 2015 VA examination.  The Board concludes that there is a documented history of irritable bowel syndrome and symptomatology that falls within the symptoms associated with irritable bowel syndrome.  This history begins during service and continues thereafter.

Finally, the Board finds that the Veteran's irritable bowel syndrome has manifested to a compensable level.  The Board has analyzed the Veteran's reported symptoms of irritable bowel syndrome under Diagnostic Code 7319 (Irritable Colon Syndrome).  38 C.F.R. § 4.114.  Diagnostic Code 7319 provides a 10 percent rating for moderate irritable colon syndrome symptoms with frequent episodes of bowel disturbance with abdominal distress.  Here, during a March 2015 VA examination, the Veteran reported at least two watery bowel movements per week, regular cramps, monthly constipation lasting from a few days to a week, nausea, and vomiting.  Moreover, the March 2015 VA examiner indicated that, based on the Veteran's reported symptoms, she had frequent episodes of bowel disturbance with abdominal distress.  See March 2015 VA Examination Report.  The Board finds that this evidence represents at least moderate irritable colon syndrome symptoms with frequent episodes of bowel disturbance with abdominal distress.  As such, the Veteran's irritable bowel syndrome has manifested to a degree sufficient to warrant a compensable evaluation.

Based on the above, service connection for IBS, as a qualifying chronic disability of chronic multisymptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection. 


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Regarding the Veteran's rectal condition, remand is required to provide the Veteran with a VA examination.  The Veteran contends that her rectal condition had its onset during service and that it is due to multiple gynecological surgeries, to include multiple in-service surgical procedures to correct uterine prolapse and a June 2008 left salpingo oophorectomy, for which she is service connected.  

Service treatment records show that the Veteran underwent surgical procedures to correct uterine prolapse in January 1995 and February 1996.  Thereafter, in September 1996, the Veteran reported rectal pain that began after the surgeries.  Post-service, an April 2001 laparoscopy revealed multiple adhesions in the pelvis.  In June 2008, a diagnostic laparoscopy revealed "extensive pelvic abdominal adhesions," including one that "appeared somewhat twisted upon itself with another portion of small bowel wrapped around it," as well as "significant adhesions of the large bowel to the left pelvic sidewall, rectal adhesions, and left ovary was adhesed to the rectum."  During the surgery, the left ovary "was freed from its extensive attachment to the underlying and surrounding rectum."  See June 2008 Elmendorf Air Force Base Surgical Report.  

VA treatment records show that the Veteran complained of rectal pain and pressure in August and September 2010.  At a September 2010 VA gastroenterology consultation, the Veteran described occasional sharp rectal pain which radiates all over her abdomen.  A rectal exam revealed mildly decreased rectal tone and extreme pain.  The Veteran underwent a colonoscopy in October 2010, and she was diagnosed with rectal prolapse.  

In a June 2010 statement, the Veteran reported sharp pains in her rectum "for too many years to keep count of."  The Veteran indicated her belief that her rectal condition stems from her multiple surgeries, both in-service and post-service, and the resultant adhesions, including the June 2008 surgery to remove her left ovary from her rectum.  

Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service or with another service-connected disability.  However, the Board finds that there is insufficient evidence of record to decide the claim.  Accordingly, remand is required for an examination in order to assess the precise nature and etiology of the Veteran's rectal condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Remand is also required to provide the Veteran with a VA examination regarding her asserted lower extremity nerve condition.  The Veteran contends that her lower extremity nerve condition, which manifests as numbness, tingling, and weakness in the bilateral legs, thighs, and buttocks, is caused by her service-connected low back disability.  

During a March 2007 VA spine examination, the Veteran reported radiation of pain into her legs, weakness in her legs, falls, and unsteadiness.  A September 2009 VA treatment record reflects worsening lower back pain and tingling in both buttocks and thighs.  A January 2010 private treatment record shows that the Veteran reported that she recently noticed a tingling, numbness sensation from her lower back down to both upper legs.  She was diagnosed with chronic lower back pain with episodic paresthesia.  In April 2010, the Veteran was diagnosed with lumbar radiculopathy.  See April 2010 VA Treatment Record.  In a March 2014 statement, the Veteran reported that she had also been diagnosed with sciatica at the Lincoln Community Based Outpatient Clinic (CBOC).  

Although the Veteran has been afforded several VA spine examinations in connection with claims for increased ratings for the service-connected low back disability, the Veteran has not been afforded a VA examination specifically for her lower extremity nerve condition.  Because the evidence shows that the Veteran has a currently diagnosed nerve disability that may be associated with her service-connected low back disability, the Board finds that a remand is required to provide the Veteran with a VA examination so as to determine the nature and etiology of her lower extremity nerve condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Lastly, remand is required to obtain outstanding treatment records.  In this regard, the Veteran submitted authorization for VA to obtain treatment records from Elmendorf Air Force Base detailing treatment for gynecological conditions from January 2008 through December 2008.  The RO made one request for the records in March 2010; however, no records were received.  In the June 2010 rating decision, the RO informed the Veteran that "no medical records were received from...Elmendorf Air Force Base."  In reply, the Veteran submitted a copy of the aforementioned June 2008 surgical report documenting the left salpingo oophorectomy with adhesion removal.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(1).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  The Veteran shall be notified if this circumstance arises.  38 C.F.R. § 3.159(e)(1).  Here, there is no indication from the record that the RO made any further efforts to obtain these treatment records, which are pertinent to the Veteran's claim.  Nor is there any indication that the records do not exist, particularly in light of the fact that the Veteran submitted a copy of a surgical report from Elmendorf Air Force Base.  On remand, complete records, to include pre-surgical and post-surgical records, from Elmendorf Air Force Base should be obtained.  

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, a November 2002 VA treatment note from the Louisville VAMC shows that the Veteran recently relocated from Atlanta and that she was formally a patient at the Atlanta VAMC.  However, there are no VA treatment records from the Atlanta VAMC associated with the claims file.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from the Atlanta VAMC.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Finally, as the record indicates that the Veteran receives ongoing private and VA treatment, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from Elmendorf Air Force Base documenting treatment from January 2008 to December 2008.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, including treatment records from the Atlanta VAMC dated from 1999 to the present and any current VA treatment records dated from January 2013 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any rectal conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed rectal condition, to include rectal prolapse, had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service surgical procedures.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed rectal condition, to include rectal prolapse, was (1) caused by or (2) aggravated by a service-connected disability, to include, but not limited to, the service-connected left salpingo oophorectomy.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's rectal condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting surgical procedures in January 1995, February 1996, and December 1996; the September 1996 service treatment record documenting complaints of rectal pain; the records documenting the June 2008 left salpingo oophorectomy with adhesion removal; VA treatment records documenting treatment for rectal pain and rectal prolapse; and the Veteran's statements regarding rectal pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any lower extremity nerve conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed lower extremity nerve condition, to include lumbar radiculopathy and episodic paresthesia, was (1) caused by or (2) aggravated by the Veteran's service-connected low back disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's lower extremity nerve condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected low back disability.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


